Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2018

                                      No. 04-17-00496-CR

                                      Tracy Diane GRIER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B12462
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Initially, Appellant Tracy Diane Grier had court-appointed counsel on appeal. Later,
after the trial court determined Appellant was not indigent, the trial court discharged appointed
counsel, and Appellant is now representing herself on appeal.
        Appellant filed her original brief, but it was fatally defective, and we struck it. We
ordered Appellant to file an amended brief, which she did, but Appellant’s amended brief is also
fatally defective because it does not comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.1.
       Specifically, the brief does not include the following:
       •   Identity of Parties and Counsel,
       •   Table of Contents,
       •   Index of Authorities,
       •   Statement of the Case,
       •   Any Statement Regarding Oral Argument,
       •   Issues Presented,
       •   Statement of Facts,
       •   Summary of the Argument, or
       •   Argument.
See id. The brief has these additional defects.
       •   No part of the brief contains any citations to the record. See id. R. 38.1(g) (“The
           statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
           brief must contain . . . appropriate citations . . . to the record.”).
       •   The brief asserts certain facts—without citations to the record—but fails to present
           any legal arguments. See id. (“The brief must contain a clear and concise argument
           for the contentions made . . . .”).
       •   The brief does not list a single authority. See id. (requiring “appropriate citations to
           authorities”).
       •   The brief does not comply with the form requirements of Rule 9.4. See id. R. 9.4.
       We STRIKE Appellant’s amended brief. See, e.g., id. R. 9.4, 9.5, 38.1.
       As we warned Appellant we would do if her amended brief did not comply with the
Rules and our order, we set this appeal at issue on the record alone, and we will review the
record solely for fundamental error. See Lott v. State, 874 S.W.2d 687, 687–88 & n.1 (Tex.
Crim. App. 1994); Ortiz v. State, No. 04-15-00761-CR, 2017 WL 2791326, at *1 (Tex. App.—
San Antonio June 28, 2017, no pet.) (mem. op., not designated for publication).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court